PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/680,909
Filing Date: 31 Mar 2010
Appellant(s): Holdsworth, Peter



__________________
Steven Parks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 OCT 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 MAR 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Based solely upon the office action dated 20 MAR 2020.
There are no new grounds of rejection.
No rejections are withdrawn.

(2) Response to Arguments (corresponding to sections A - G in the brief)
A.	no remarks are required

B.	no remarks are required

C.	ALLEN Rejections
Appellant attempts to define what components constitute a “blower”. Appellant refers a “fan or otherwise” (page 14 of the brief) and refers to a “technical definition” on page 20. However, the claims are devoid of any specific structure attributed to the blower other than “by means of a blower”. Thus, the examiner argues that any structure that induces or provides a conveying air flow that is 
Appellant argues the “blower” in ALLEN is “simply a vent open to the atmosphere” and the “feeder must be at atmospheric pressure to operate.” The atmospheric pressure aspect refers to the feeder 42 itself which is well upstream of the blower section at 68, 71. ALLEN at 7:2-9 teaches “The second and third branches 66, 68 are opposite, open ends of a discharge conduit 71 and allow an air flow through the conduit 71 which will carry polymer out of the conduit 71 into the mixing means 22.” Thus the blower section 68 can be deemed equivalent to the broadly recited blower. If the blower section 68, 71 were indeed at atmospheric pressure as Appellant argues, how would the particulate materials be carried through section 68, 71 to the mixer 22 as required in ALLEN at 7:2-9? Motionless air at atmospheric pressure would not act to convey the particulate materials through section 68, 71 to the mixer 22. Assuming Appellant’s arguments on this issue have any merit, ALLEN is modified by known blower structure at the recited air pressure in sections (16) and (17) of the office action.
Appellant then argues ALLEN does not disclose the flow restriction means option (d) as recited. An analysis of option (d) reveals the only structure recited in this section is a hinged flap and compression member. ALLEN discloses a hinged flap 70 controlled by a compression member 72 capable of operating in the claimed 

From MPEP 2114:
I.  INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). MPEP § 2173.05(g). In this instance, the examiner concludes that the functional limitation of allowing sufficient movement of 

II.  MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does.” "Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. ALLEN teaches all of structure of the apparatus and thus the claim is properly rejected.

E. SWISHER Rejections:
Appellant argues that air pressure line 192 is not a blower. However, the vertical shaft 14 feeds underlying line 50 (these are two distinct elements as seen in Figure 1). The chamber/vertical shaft 14 is pressurized from blower line 194 connected to fitting at 41 that acts to pressurize elements 14 and 50 above the pressure of underlying mixer 18, thus the higher pressure within 14 and 50 induces flow of the particulate material downwardly into the mixer. 

SWISHER at 5:58-65 discloses:
Portions of the material slug contacting the rotating helical blade 218 are removed therefrom and conveyed through the valve 28 into the receiving housing 14. Once inside the receiving housing, the particulate material transits the valve 16 and combines with a stream of liquid asphalt within the mixing chamber 18 such that a slurry stream of particulate material and liquid asphalt is formed.

Accordingly, the gas pressure line 192 reasonably meets the broadly claimed blower by entraining particulate material fed from scroll conveyor 22 into elements 14 and 50 held at a higher pressure into the underlying mixer, operated at a lower pressure. Assuming Appellant’s arguments on this issue have any merit, 
Appellant then argues SWISHER fails to include an air conveying line since elements 14 and 50 are different regions of the same structure. However, elements 14 and 50 are distinctly labeled with different reference characters. From 37 CFR 1.84(p)(4): the same reference character must never be used to designate different parts. Thus, the examiner concludes the differently configured elements 14 and 50 with dissimilar reference characters are indeed different elements (vertical shaft 14 that feeds into underlying air conveying line 50) as seen in Figure 1 of SWISHER. 

SWISHER at 4:53-58 discloses: 
As shown in FIG. 5, a pressure monitoring system 187, utilizing a computer 188, controls the flow of particulate material through the valve 16. An automatic pressure regulator 190, responsive to the computer 188 and supplied by a gas pressure line 192, pressurizes the receiving chamber 14 via line 194 and inlet 41. (emphasis added).

Thus, the gas pressure line 192 pressurizes the receiving chamber 14 (and   underlying air line 50) via line 194 and inlet 41. When the valve 16 to the mixer 18 is opened, a pressurized air flow (provided from line 194 and inlet 41 as above) entrains the particulate material from the scroll conveying line 22, through the vertical shaft 14, into the underlying conveying line 50, through the valve 16, and 
Appellant further argues that claim 1 recites: 
“an air conveying line (3) comprising a duct through which an air stream conveys the material to a make-up unit (18) comprising a material wetting head (9) for contacting the material with water, and a mixing vessel (14) in which the material is hydrated or dissolved to form a uniform aqueous dilution or aqueous solution, and a vertical shaft (8) into which the scroll conveying line outlet (6C) opens and which connects with the air conveying line (3) such that material entering the vertical shaft (8) from the outlet (6C) can flow downwards and into the air conveying line (3).”
SWISHER accordingly discloses “an air conveying line comprising a duct 50 through which an air stream conveys the material to a make-up unit 18 comprising a material wetting head (Fig. 4) for contacting the material with a liquid, and a mixing vessel 145 and/or 148 within mixer 18 in which the material is combined with the liquid, and a vertical shaft 14 into which the scroll conveying line outlet opens and which connects with the underlying air conveying line 50 such that material entering the vertical shaft 14 from the outlet can flow downwards and into the air conveying line 50.” Thus, the examiner sees no difference between this subject matter recited in claim 1 and that which is disclosed in SWISHER.

E. CONWELL Rejections:
CONWELL does suggest that to precisely control and monitor the discharge rate of dry powdered material 12 from hopper 10, the “[f]eeder 56 can comprise various devices such as a cavity displacement pump or ‘star’ feeder” but does not disclose a scroll within the conveying line of the volumetric feeder or one or more of the embodiments of the restricting element selected from the group consisting of a weir, compression element, flexible element, or hinged flap.
Since CONWELL suggests the use of “various devices” to feed the material and El Kholy et al. teaches that a volumetric feeder can employ a scroll therein for conveying materials through the conveying line, it would have been prima facie obvious to one having ordinary skill in the art, at the time the invention was made, to have provided the volumetric feeder of CONWELL with a scroll therein as taught by El Kholy et al. for the purpose of accurately metering the particulate material into the make-up unit via a scroll conveyor (col. 5, lines 31-46).
In view of this suggestion appearing in CONWELL, Appellant’s accusation that the examiner is employing hindsight is misplaced indeed. Appellant apparently ignores the motivation statements in support of the combinations that are articulated in the bullet point section of the 103(a) rejections distributed throughout the office action (e.g., see pages 69-71 of the office action) and MPEP 2143(I)(B) relied upon in the rejections.
The alleged “cumulative nature” of the current rejections and the concomitant length of the office action is Appellant’s direct responsibility since both apparatus and method claims have been pending throughout the prosecution that 

G. Dependent claims 4-7 and 14-17: Rejections in combination with Ricciardi, Niemeijer, Irmscher, Herman, and/or Hopson.

Ricciardi is now employed as a modifying reference (as opposed to the base reference in the previous appeal) for teaching the blower structure and associated air pressure aspects of the claims.

Niemeijer (EP 0041279) discloses an analogous scroll conveying line 3 having a scroll 6 therein wherein the outlet thereof is in communication with a restricting element in the form of a compression element 4 in which said 
    PNG
    media_image2.png
    597
    904
    media_image2.png
    Greyscale
                                             
Irmscher (DE 19704061 A1) discloses a volumetric feeder in the form of an analogous scroll conveying line 20 with a scroll 15 therein wherein the outlet 25 is in communication with a weir 26 over which the material must pass and the pitch of the scroll conveyor 21 reduces from the inlet 22 to the outlet 25. A vertical shaft 12 into which the scroll conveying line outlet opens 25 and which connects with the air conveying line 13 such that material entering the 

    PNG
    media_image3.png
    642
    976
    media_image3.png
    Greyscale


Herman (WO 91/16253) discloses a volumetric feeder in the form of an analogous scroll conveying line 14 or 414 with a scroll 24 therein in which the outlet is in communication with a flexible element 462, 480, or 482 in which said flexible element substantially covers the outlet and in which the flexible element is mounted to the end of the scroll conveyor to hold the flexible element substantially over the outlet, in which there is sufficient movement of the flexible element to allow restricted flow of the material from the outlet as seen in Figures 15-18 or in which the outlet is in communication with a hinged flap 54 or 154 as seen in Figs. 5 or 9, in which said hinged flap     
    PNG
    media_image4.png
    400
    526
    media_image4.png
    Greyscale
). 


    PNG
    media_image5.png
    513
    865
    media_image5.png
    Greyscale







    PNG
    media_image6.png
    510
    607
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    872
    676
    media_image7.png
    Greyscale


HOPSON is relied upon to meet the subject matter of claims 10   and 20.

Accordingly, all of the embodiments of the claimed restricting elements are met by the references in this section. Appellant relies upon the previous PTAB decision in summarily dismissing the validity of these references that actually disclose all of the recited structure of the claimed restricting elements. This PTAB decision was based upon only one base reference to Ricciardi (no longer employed as a base reference) and upon rationale that does not appear in the appealed claims (i.e., atomizing a polyelectrolyte powered such that the device and method would still atomize a polyelectrolyte powder so that every grain is wetted for a metering/wetting polymer system”). What structural difference does atomizing constitute? Moreover both ALLEN and SWISHER include a foremost distinction over Ricciardi, namely each include a restricting element at the outlet of the scroll conveying line: ALLEN: the hinged flap 70 with compression member 72; SWISHER: the hinged flap 28. Moreover, CONWELL does propose that to precisely control and monitor the discharge rate of dry powdered material 12 from hopper 10, the “[f]eeder 56 can comprise various devices such as a cavity displacement pump or ‘star’ feeder” thus suggesting that volumetric feeders in the form of scroll conveying lines with restricting elements could be readily utilized in the system and method of CONWELL by one skilled in the art.
Regarding the atomizing aspects in the previous section, such arguments are of no patentable consequence because it is well settled that features not . In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. This atomizing aspect is far removed from the primary problem addressed by the instant invention, namely air escape and powder dusting in a particulate materials mixing system and method discussed below.
	Limitations not found in the language of a claim cannot be read into the claim. E. I. Du Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 7 USPQ2d 1129 (Fed. Cir. 1988). Limitations appearing in the patent specification cannot be read into the claims. Id. Nor is it permissible to inject into claims limitations referred to in the prosecution history. Intervet America, Inc. v. Kee-Vet Labs, Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, (Fed. Cir. 1989). 
Appellant does not comment on the many motivation statements in support of the combinations under 35 USC 103(a) that are articulated in the bullet point sections of the rejections appearing on the office action of 20 MAR 2020 and the associated reliance on KSR rationale from MPEP 2143(I)(B).
Fundamentally, there exists no structural or functional differences between the recited restricting elements and the restricting elements shown and described in the prior art outlined within this section G. Appellant emphasizes that the problem to 

    PNG
    media_image8.png
    458
    726
    media_image8.png
    Greyscale

The restricting elements of Niemijer, Irmscher, and Herman each function to solve these SAME problems seen above by sealing the feed hopper and scroll conveying line with respect to the air conveying line, the sealing accomplished via a restricting element (compression element, weir, reduction in pitch, flexible element, or hinged flap) at the outlet of the scroll conveying line to thereby prevent the problems of air escape and powder dusting. 
Pursuant to MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), the examiner therefore finds that the prior art contained a device (method, product, etc.) which differed from the 
Furthermore, it has been held that "[w]hen the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process." In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02. Since Niemijer, Irmscher, and Herman each disclose the same scroll conveying line and restricting element as the devices described in the specification for carrying out the claimed method (i.e., the compression element, weir, reduction in pitch, flexible element, or hinged flap), the scroll conveying lines of ALLEN, SWISHER, and modified CONWELL are considered to inherently perform the claimed restriction of flow process at the outlet of the scroll conveying line.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Charles Cooley/
Examiner, AU 1774


Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774 

                                                                                                    /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.